Citation Nr: 0011654	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation for post 
traumatic stress disorder (PTSD) in excess of 10 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shrapnel fragment wound to the left buttock, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION


The veteran served on active duty from April 1967 to April 
1969.

This appeal arose from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).  A June 1998 decision granted service connection for 
PTSD and assigned a 10 percent disability evaluation.  In 
August 1998, the RO issued a rating action which confirmed 
and continued the 10 percent disability evaluation assigned 
to the left buttock shrapnel fragment wound residuals.

The issue of entitlement to an increased evaluation for the 
left buttock shrapnel fragment wound residuals will be 
subject to the attached remand.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
complaints of intrusive thoughts, sleep disturbance, 
nightmares, isolation, avoidance, alienation, feelings of 
rage, a startle response, hypervigilance, suicidal ideation 
without current plan or intent, and an inability to trust, 
with objective evidence of normal thought processes and 
content, no delusions or hallucinations, full orientation, 
good memory, a depressed mood, and impaired concentration and 
judgment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § §5107(b) 
(West 1991).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  While it is apparent that the RO 
has not developed this issue in light of Fenderson, it is 
neither alleged nor shown that consideration of the merits of 
the claims presented pursuant to Fenderson would result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  For the reasons that follow, the Board 
finds that the veteran's level of disability attributable to 
his PTSD has remained substantially static throughout this 
claim, and thus staged ratings, as contemplated under a 
Fenderson analysis, are not warranted.

The applicable rating criteria for evaluating psychoneurotic 
disorders is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran was examined by VA in May 1998.  He stated that 
he had frequent intrusive thoughts and recollections, as well 
as nightmares, about his combat experiences.  He displayed 
hypervigilant behavior and felt isolated and alienated.  He 
had an inability to trust, feelings of rage, an inability to 
concentrate, a startle response and suicidal ideation.  He 
indicated that he had been married for 29 years and had 
worked full-time for the past 29 years with the same company.  
The objective evaluation found that his thought processes and 
content were within normal limits.  He denied delusions or 
hallucinations.  He described suicidal ideation, but denied 
any current plan.  He maintained his personal hygiene and was 
fully oriented.  His concentration and judgment seemed 
impaired.  His memory was good, and his mood was described as 
depressed.  The examiner indicated that the veteran's 
symptoms appeared to be frequent and moderate in nature.  The 
diagnosis was chronic PTSD, which was assigned a Global 
Assessment of Functioning (GAF) Score of 60.

Private medical records have also been reviewed which are 
dated from 1994 to 1998.  In 1994 the veteran requested 
Prozac, saying he was depressed at times.  He was prescribed 
Zoloft.  A November 30, 1998 private outpatient treatment 
note indicated the veteran's complaints of irritability and 
anxiety around co-workers.  He also stated that he did not 
concentrate too well at times.  The physician noted that he 
had been prescribed anti-depressants, Zoloft and, more 
recently, Prozac.  On December 1, 1998, his private physician 
submitted a statement wherein it was noted that he had 
personally treated the veteran since 1994 and that the 
veteran usually had been taking anti-depressants since that 
time.  The physician attributed the veteran's had chronic 
depression with irritability due to his PTSD.  The physician 
rendered his opinion that the veteran was 50 percent disabled 
as a result.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the veteran's 
service-connected PTSD is not warranted at this time.  The 
objective evidence does not indicate that his disability 
picture more nearly approximates the criteria required for 
the 30 percent rating.  The medical evidence does not show 
that the veteran's PTSD symptoms have resulted in 
intermittent periods of inability to perform occupational 
tasks.  Rather, the record indicates that he has held the 
same employment for over 29 years.  While the medical 
records, to include the VA examination conducted in May 1998, 
noted a depressed mood, as well as complaints of some 
feelings of anxiousness around co-workers and difficulty 
sleeping, there was no indication of suspiciousness, 
delusions, panic attacks, or memory loss.  It is also noted 
that he has maintained his marriage for over 29 years.  These 
facts do not suggest that an evaluation in excess of 10 
percent is currently justified.

The Board does not find that the VA examiner notation that 
the veteran's PTSD symptoms appeared to be frequent and 
moderate in degree or the private physician's statement that 
the veteran was "disabled with the 50% range" to be 
dispositive of the issue on appeal.  This is so, because, 
when viewing his PTSD disability from the point of view of 
the veteran working or seeking work, the Board does not find 
that a rating in excess of 10 percent is warranted as there 
is no indication that the veteran's employment is affected to 
the degree required for the next higher rating.  As noted 
above, he has had the same employer for almost 30 years.

In addition, the medical evidence shows that the veteran is 
motivated by his financial interest in this case, which 
affects his credibility.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  An April 1998 record noted that the 
veteran desired to speak to his private physician because he 
"wants more service connected disability in anticipation of 
retiring."  In addition, the November 30, 1998 private 
outpatient note, written the day before the private 
physician's statement reporting that the veteran was disabled 
in the 50 percent range, reported that the veteran "was 
trying to get a little more higher percentage disability from 
Veterans Hospital and wanted us to say something like that."

To the extent that the VA examiner and the veteran's private 
physician based their opinions on the representations of the 
veteran, the Board finds these opinions less persuasive.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (where evaluator 
relied heavily on the appellant's recitation of his own 
medical history the evaluator's findings are less 
persuasive).  In addition, there is no evidence which shows 
that the private physician was familiar with the criteria 
which must be met in order to support a higher rating under 
the applicable VA regulations.  Therefore, the Board finds 
the private physician's statement regarding the veteran's 
level of disability to be less persuasive.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.


REMAND

The veteran has stated that his left buttock shrapnel 
fragment wound residuals are more disabling than the current 
disability evaluation would suggest.  In particular, post-
traumatic neuropathy has recently been diagnosed.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In reviewing the record, it is found that the veteran's 
shrapnel fragment wound residuals are only rated under the 
Diagnostic Code pertaining to scars.  The RO has never 
considered whether any muscle groups have been affected.  
Moreover, November 1998 treatment records from a private 
physician linked the veteran's complaints of neuropathy to 
his shrapnel fragment wound.  Post-traumatic neuropathy has 
never been properly evaluated by the RO.

Under these circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic, neurologic and 
surgical examinations by qualified 
physicians in order to fully evaluate his 
left buttock shrapnel fragment wound 
residuals.  The examiners should 
specifically comment upon which Muscle 
Groups, if any, have been damaged by the 
shrapnel fragment wound and should fully 
describe this damage; it should also be 
determined whether the veteran suffers 
from any neurological deficits as a 
result of this wound.  All indicated 
special studied deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

3.  Following completion of the above-
requested development, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected left buttock shrapnel fragment 
wound residuals.  All appropriate 
diagnostic codes must be considered, 
including those pertaining to Muscle 
Group injuries and neurological 
disorders.  

4.  If the decision remains adverse to 
the veteran, he and his representative 
must be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 


